Exhibit 10

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 9, 2002, by
and among PRONATIONAL INSURANCE COMPANY, a Michigan insurance company
(“Parent”), MEEMIC MERGER CORP., a Michigan corporation and a wholly owned
subsidiary of Parent (“Sub”), and MEEMIC HOLDINGS, INC., a Michigan corporation
(the “Company”).

WHEREAS, upon the terms and subject to the conditions of this Agreement,
including approval of this Agreement by the Company’s shareholders, the Company
proposes to make a tender offer to purchase all of the issued and outstanding
shares of Common Stock of the Company other than those held by ProNational
Insurance Company (the “Offer”) at a price per share of $29.00, net to the
shareholders in cash;

WHEREAS, upon the terms and subject to the conditions of this Agreement,
including completion of the Offer, the parties intend for Sub to merged with and
into the Company and that the Company survive such merger as a wholly owned
subsidiary of Parent;

WHEREAS the Board of Directors and sole shareholder of Sub have approved this
Agreement in accordance with the Michigan Business Corporation Act (the “MBCA”)
upon the terms and subject to the conditions set forth herein;

WHEREAS the Board of Directors of Parent deems it advisable and in the best
interests of its shareholder to consummate, and has approved, this Agreement;

WHEREAS the Board of Directors of the Company, upon the recommendation of the
Exploratory Committee of the Board, has unanimously (i) determined that this
Agreement and the transactions contemplated hereby are advisable and in the best
interests of its shareholders, (ii) determined that, based on the written
opinion of the Exploratory Committee’s financial advisor, the consideration to
be paid to the Independent Shareholders of the Company in the transactions
contemplated by this Agreement is fair to such Independent Shareholders, (ii)
approved this Agreement and the transactions contemplated hereby and (iii)
resolved, subject to Section 6.02(a) hereof, to recommend to such shareholders
their approval of this Agreement and acceptance of the Offer;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein the
parties hereto agree as follows:


ARTICLE I

THE OFFER


SECTION 1.01.  THE OFFER.


(A)           TERMS OF THE OFFER.  PROVIDED THAT THIS AGREEMENT SHALL NOT HAVE
BEEN TERMINATED IN ACCORDANCE WITH ARTICLE IX AND NONE OF THE EVENTS SET FORTH
IN SECTION 1.02 HEREOF (THE “TENDER OFFER CONDITIONS”) SHALL HAVE OCCURRED AND
BE CONTINUING, AS PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING THE RECEIPT OF
THE APPROVAL OF SHAREHOLDERS


 


1

--------------------------------------------------------------------------------



 


OF THIS AGREEMENT DESCRIBED IN SECTION 4.07, BUT IN NO EVENT LATER THAN 10
BUSINESS DAYS AFTER THE PUBLIC ANNOUNCEMENT OF THE RECEIPT OF SUCH APPROVAL, THE
COMPANY SHALL (I) COMMENCE (WITHIN THE MEANING OF THE APPLICABLE RULES UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) THE OFFER AT A
PRICE PER SHARE OF $29.00, NET TO THE SHAREHOLDERS IN CASH (THE “OFFER PRICE”),
(II) UPON COMMENCEMENT OF THE OFFER, FILE SCHEDULE TO AND ALL OTHER NECESSARY
DOCUMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) AND MAKE ALL
DELIVERIES, MAILINGS AND TELEPHONIC NOTICES REQUIRED BY THE APPLICABLE RULES
UNDER THE EXCHANGE ACT IN CONNECTION WITH THE OFFER (THE “OFFER DOCUMENTS”) AND
(III) USE ITS COMMERCIALLY REASONABLE EFFORTS TO CONSUMMATE THE OFFER, SUBJECT
TO THE TERMS AND CONDITIONS THEREOF.  THE OBLIGATION OF THE COMPANY TO ACCEPT
FOR PAYMENT AND PAY FOR ANY COMPANY COMMON STOCK TENDERED PURSUANT TO THE OFFER
WILL BE SUBJECT TO THE SATISFACTION, OR WAIVER BY THE COMPANY, OF THE TENDER
OFFER CONDITIONS.  THE OFFER SHALL REMAIN OPEN UNTIL THE CLOSE OF BUSINESS ON
THE DATE THAT IS 20 BUSINESS DAYS (AS REQUIRED BY RULE 13E-4 UNDER THE EXCHANGE
ACT) AFTER THE COMMENCEMENT OF THE OFFER (THE “EXPIRATION TIME”), UNLESS THE
COMPANY SHALL HAVE EXTENDED THE PERIOD OF TIME FOR WHICH THE OFFER IS OPEN
PURSUANT TO, AND IN ACCORDANCE WITH, THIS AGREEMENT OR AS MAY BE REQUIRED BY
APPLICABLE LAW, IN WHICH EVENT THE TERM “EXPIRATION TIME” SHALL MEAN THE LATEST
TIME AND DATE AS THE OFFER, AS SO EXTENDED, MAY EXPIRE.  SUBJECT TO THE TERMS OF
THE OFFER AND THIS AGREEMENT AND THE SATISFACTION OF ALL OF THE TENDER OFFER
CONDITIONS AS OF ANY EXPIRATION TIME, THE COMPANY WILL ACCEPT FOR PAYMENT AND
PAY FOR ALL COMPANY COMMON STOCK VALIDLY TENDERED AND NOT VALIDLY WITHDRAWN
PURSUANT TO THE OFFER AS SOON AS PRACTICABLE AFTER SUCH EXPIRATION TIME OF THE
OFFER.  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO THE APPLICABLE RULES OF THE
SEC AND THE TERMS AND CONDITIONS OF THE OFFER, THE COMPANY EXPRESSLY RESERVES
THE RIGHT TO DELAY PAYMENT FOR COMPANY COMMON STOCK IN ORDER TO COMPLY IN WHOLE
OR IN PART WITH APPLICABLE LAW.  ANY SUCH DELAY SHALL BE EFFECTED IN COMPLIANCE
WITH RULE 13E-4(F)(5) UNDER THE EXCHANGE ACT.  THE PARENT AGREES THAT NO COMPANY
COMMON STOCK HELD BY THE PARENT WILL BE TENDERED IN THE OFFER.  IF THE PAYMENT
FOR TENDERED COMPANY COMMON STOCK IS TO BE MADE TO A PERSON OTHER THAN THE
PERSON IN WHOSE NAME THE SURRENDERED CERTIFICATE FORMERLY EVIDENCING SUCH
COMPANY COMMON STOCK IS REGISTERED ON THE STOCK TRANSFER BOOKS OF THE COMPANY,
IT SHALL BE A CONDITION OF PAYMENT THAT THE CERTIFICATE SO SURRENDERED SHALL BE
ENDORSED PROPERLY OR OTHERWISE BE IN PROPER FORM FOR TRANSFER AND THAT THE
PERSON REQUESTING SUCH PAYMENT SHALL HAVE PAID ALL TRANSFER AND OTHER TAXES
REQUIRED BY REASON OF THE PAYMENT OF THE PURCHASE PRICE THEREFORE TO A PERSON
OTHER THAN THE REGISTERED HOLDER OF THE CERTIFICATE SURRENDERED, OR SHALL HAVE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY THAT SUCH TAXES EITHER HAVE BEEN
PAID OR ARE NOT APPLICABLE.


(B)           REVISIONS TO TERMS OF THE OFFER.  WITHOUT THE PRIOR APPROVAL OF
THE COMPANY’S BOARD, THE EXPLORATORY COMMITTEE AND THE PARENT, THE COMPANY SHALL
NOT (I) REDUCE THE NUMBER OF SHARES OF COMPANY COMMON STOCK SUBJECT TO THE
OFFER, (II) AMEND THE OFFER PRICE, (III) EXTEND THE OFFER IF ALL OF THE TENDER
OFFER CONDITIONS HAVE BEEN SATISFIED OR WAIVED, (IV) CHANGE THE FORM OF
CONSIDERATION PAYABLE IN THE OFFER, (V) AMEND, MODIFY OR ADD TO THE TENDER OFFER
CONDITIONS OR (VI) AMEND ANY OTHER TERM OF THE OFFER IN A MANNER ADVERSE TO THE
INDEPENDENT SHAREHOLDERS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY,
WITHOUT THE CONSENT OF THE PARENT, (A) EXTEND THE OFFER, IF AT THE SCHEDULED
EXPIRATION TIME OF THE OFFER ANY OF THE TENDER OFFER CONDITIONS SHALL HAVE NOT
BEEN SATISFIED OR WAIVED, UNTIL SUCH TIME AS SUCH CONDITIONS ARE SATISFIED OR


 


2

--------------------------------------------------------------------------------



 


WAIVED, (B) EXTEND THE OFFER FOR ANY PERIOD REQUIRED BY ANY STATUTE, RULE,
REGULATION, INTERPRETATION OR POSITION OF THE SEC OR ANY OTHER GOVERNMENTAL
ENTITY APPLICABLE TO THE OFFER, (C) WAIVE ANY TENDER OFFER CONDITION. 


(C)           OFFER DOCUMENTS.  THE COMPANY REPRESENTS THAT THE OFFER DOCUMENTS
WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF APPLICABLE FEDERAL
SECURITIES LAWS AND, ON THE DATE FILED WITH THE SEC AND ON THE DATE FIRST
PUBLISHED, SENT OR GIVEN TO THE COMPANY’S SHAREHOLDERS, SHALL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, EXCEPT
THAT NO REPRESENTATION IS MADE BY THE COMPANY WITH RESPECT TO INFORMATION
SUPPLIED BY THE PARENT OR SUB FOR INCLUSION IN THE OFFER DOCUMENTS.  EACH OF
PARENT AND SUB, ON THE ONE HAND, AND THE COMPANY, ON THE OTHER HAND, AGREES
PROMPTLY TO CORRECT ANY INFORMATION PROVIDED BY IT FOR USE IN THE OFFER
DOCUMENTS IF AND TO THE EXTENT THAT IT SHALL HAVE BECOME FALSE OR MISLEADING IN
ANY MATERIAL RESPECT PRIOR TO THE EXPIRATION TIME, AND THE COMPANY FURTHER
AGREES TO TAKE ALL STEPS NECESSARY TO CAUSE THE OFFER DOCUMENTS AS SO CORRECTED
TO BE FILED WITH THE SEC AND TO BE DISSEMINATED TO SHAREHOLDERS OF THE COMPANY,
IN EACH CASE, AS AND TO THE EXTENT REQUIRED BY APPLICABLE FEDERAL SECURITIES
LAWS.


SECTION 1.02.  TENDER OFFER CONDITIONS.  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THE OFFER, THE COMPANY SHALL NOT BE REQUIRED TO ACCEPT FOR PAYMENT OR, SUBJECT
TO ANY APPLICABLE RULES OF THE SEC, PAY FOR ANY TENDERED SHARES AND MAY, SUBJECT
TO SECTION 1.01 AND ARTICLE IX, TERMINATE OR AMEND THE OFFER AND/OR DELAY THE
ACCEPTANCE OF SHARES FOR PAYMENT IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR AND
BE CONTINUING AT THE EXPIRATION TIME:


(A)           REGULATORY APPROVAL.  (I) THE COMPANY SHALL NOT HAVE RECEIVED FROM
THE OFFICE OF FINANCIAL AND INSURANCE SERVICES OF THE STATE OF MICHIGAN APPROVAL
OF THE COMPANY’S REQUEST FOR EXEMPTION FROM THE FORM A FILING REQUIREMENT IN
CONNECTION WITH THE MERGER AND SUCH APPROVAL SHALL BE IN FULL FORCE AND EFFECT;
OR (II) THE COMPANY SHALL NOT HAVE RECEIVED OR OBTAINED ALL AUTHORIZATIONS,
CONSENTS, ORDERS OR APPROVALS OF ANY COURT, ARBITRAL TRIBUNAL, ADMINISTRATIVE
AGENCY OR COMMISSION OR OTHER GOVERNMENTAL OR OTHER REGULATORY AUTHORITY OR
AGENCY (A “GOVERNMENTAL ENTITY”), THE FAILURE TO OBTAIN WHICH WOULD HAVE A
MATERIAL ADVERSE EFFECT ON PARENT AND ITS SUBSIDIARIES OR THE COMPANY AND ITS
SUBSIDIARIES, IN EACH CASE TAKEN AS A WHOLE.


(B)           BANK CONSENT.  PROASSURANCE SHALL HAVE DETERMINED THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL RESULT IN THE BREACH OF THE
TERMS OF THE CREDIT AGREEMENT, DATED MAY 10, 2001, AMONG PROASSURANCE,
SOUTHTRUST BANK, BANK OF AMERICA, N.A. AND THE LENDERS NAMED THEREIN (THE
“PROASSURANCE CREDIT AGREEMENT”) AND IT SHALL NOT HAVE RECEIVED THE NECESSARY
CONSENT, WAIVER OR APPROVAL, OR SUCH CONSENT, WAIVER OR APPROVAL SHALL NOT BE IN
FULL FORCE AND EFFECT AT THE EXPIRATION TIME SUCH THAT THE CONSUMMATION OF THE
OFFER WOULD RESULT IN A DEFAULT THEREUNDER.


(C)           NO INJUNCTIONS OR RESTRAINTS.  THERE SHALL BE IN EFFECT ANY
TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER
ISSUED BY


 


3

--------------------------------------------------------------------------------



ANY COURT OF COMPETENT JURISDICTION OR OTHER LEGAL RESTRAINT OR PROHIBITION
PREVENTING THE CONSUMMATION OF THE OFFER OR THE MERGER OR HOLDING THAT THE OFFER
PRICE OR THE MERGER CONSIDERATION IS NOT ADEQUATE.


(D)           CONFIRMATION OF RATING.  THE COMPANY AND THE OTHER INSURANCE
SUBSIDIARIES OF PROASSURANCE SHALL BE RATED LOWER THAN “A-” BY A.M. BEST COMPANY
AND STANDARD & POORS, OR SHALL HAVE RECEIVED NOTICE FROM A.M. BEST COMPANY OR
STANDARD & POORS OF THEIR INTENTION TO LOWER THE RATING OF THE COMPANY OR THE
OTHER INSURANCE SUBSIDIARIES OF PROASSURANCE BELOW
“A-” AFTER GIVING EFFECT TO THE OFFER OR THE MERGER.


(E)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF PARENT AND SUB SET FORTH IN THIS AGREEMENT SHALL NOT BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND (EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS SPEAK AS OF AN EARLIER DATE) AS OF THE
EXPIRATION TIME AS THOUGH MADE ON AND AS OF THE EXPIRATION TIME, EXCEPT AS
OTHERWISE CONTEMPLATED BY THIS AGREEMENT.


(F)            TERMINATION OF THE AGREEMENT.  THE AGREEMENT SHALL HAVE BEEN
TERMINATED PURSUANT TO CLAUSES (B), (C), (D) OR (F) OF  SECTION 9.01.


ARTICLE II

THE MERGER


SECTION 2.01.  EFFECTIVE TIME OF THE MERGER.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, A CERTIFICATE OF MERGER (THE “CERTIFICATE OF MERGER”) SHALL BE DULY
PREPARED, EXECUTED AND ACKNOWLEDGED BY THE COMPANY AND THEREAFTER DELIVERED TO
THE DEPARTMENT OF CONSUMER AND INDUSTRY SERVICES OF THE STATE OF MICHIGAN
(“BUREAU”) FOR FILING, AS PROVIDED IN THE MBCA, AS SOON AS PRACTICABLE ON OR
AFTER THE CLOSING DATE (AS DEFINED BELOW). THE MERGER SHALL BECOME EFFECTIVE
UPON THE FILING OF THE CERTIFICATE OF MERGER WITH THE BUREAU OR AT SUCH TIME
THEREAFTER AS IS AGREED TO BETWEEN PARENT AND THE COMPANY AND PROVIDED IN THE
CERTIFICATE OF MERGER (THE “EFFECTIVE TIME”).


SECTION 2.02.  CLOSING.  THE CLOSING OF THE MERGER (THE “CLOSING”) WILL TAKE
PLACE AT 9:00 A.M., DETROIT TIME, AS SOON AS PRACTICABLE BUT NO LATER THAN THE
THIRD BUSINESS DAY AFTER ALL OF THE CONDITIONS SET FORTH IN SECTION 8.01 HAVE
BEEN SATISFIED OR WAIVED (PROVIDED THAT THE OTHER CLOSING CONDITIONS SET FORTH
IN ARTICLE VIII HAVE BEEN MET OR WAIVED AS PROVIDED IN ARTICLE VIII AT OR PRIOR
TO THE CLOSING); OR SUCH OTHER DATE AND TIME AS SHALL BE DETERMINED BY THE
PARTIES TO BE MUTUALLY SATISFACTORY.  THE DATE OF CLOSING DETERMINED PURSUANT TO
THE ABOVE IS REFERRED TO HEREIN AS THE “CLOSING DATE”. THE CLOSING SHALL TAKE
PLACE AT THE OFFICES OF DYKEMA GOSSETT PLLC, 400 RENAISSANCE CENTER, DETROIT,
MICHIGAN, UNLESS ANOTHER PLACE IS AGREED TO BY THE PARTIES HERETO.


SECTION 2.03.  EFFECT OF THE MERGER.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AT THE EFFECTIVE TIME, SUB SHALL BE MERGED WITH AND INTO THE
COMPANY  (THE “MERGER”) AND COMPANY SHALL CONTINUE AS THE SURVIVING CORPORATION
(THE COMPANY IS SOMETIMES REFERRED TO HEREIN AS THE “SURVIVING CORPORATION”). 
THE MERGER SHALL HAVE THE EFFECTS SET FORTH IN SECTION 724 OF THE MBCA.


 


4

--------------------------------------------------------------------------------



SECTION 2.04.  ARTICLES OF INCORPORATION AND BYLAWS.


(A)           THE ARTICLES OF INCORPORATION OF THE COMPANY, AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, SHALL BE THE ARTICLES OF INCORPORATION
OF THE SURVIVING CORPORATION UNTIL THEREAFTER CHANGED OR AMENDED AS PROVIDED
THEREIN OR BY APPLICABLE LAW.


(B)           THE BYLAWS OF THE COMPANY AS IN EFFECT AT THE EFFECTIVE TIME SHALL
BE THE BYLAWS OF THE SURVIVING CORPORATION UNTIL THEREAFTER CHANGED OR AMENDED
AS PROVIDED THEREIN OR BY APPLICABLE LAW.


SECTION 2.05.  DIRECTORS.  THE DIRECTORS OF SUB IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME SHALL BE THE DIRECTORS OF THE SURVIVING CORPORATION UNTIL THE
EARLIER OF THEIR RESIGNATION OR REMOVAL OR UNTIL THEIR RESPECTIVE SUCCESSORS ARE
DULY ELECTED AND QUALIFIED, AS THE CASE MAY BE.


SECTION 2.06.  OFFICERS.  THE OFFICERS OF THE COMPANY IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME SHALL BE THE OFFICERS OF THE SURVIVING CORPORATION UNTIL THE
EARLIER OF THEIR RESIGNATION OR REMOVAL OR UNTIL THEIR RESPECTIVE SUCCESSORS ARE
DULY ELECTED AND QUALIFIED, AS THE CASE MAY BE.


ARTICLE III

CONVERSION OR CANCELLATION OF SECURITIES


SECTION 3.01.  CONVERSION OR CANCELLATION OF CAPITAL STOCK.  AT THE EFFECTIVE
TIME, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDER
OF ANY SHARES OF COMMON STOCK, NO PAR VALUE, OF THE COMPANY (THE “COMPANY COMMON
STOCK”) OR CAPITAL STOCK OF SUB:


(A)           CAPITAL STOCK OF SUB.  EACH ISSUED AND OUTSTANDING SHARE OF THE
CAPITAL STOCK OF SUB SHALL BE CONVERTED INTO AND BECOME THE SAME NUMBER OF
SHARES OF FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK OF THE SURVIVING
CORPORATION.


(B)           CANCELLATION OF PARENT-OWNED STOCK.  ALL SHARES OF COMPANY COMMON
STOCK THAT ARE OWNED BY PARENT SHALL BE CANCELED AND RETIRED AND SHALL CEASE TO
EXIST AND NO CONSIDERATION SHALL BE DELIVERED IN EXCHANGE THEREFOR.


(C)           CONVERSION OF COMPANY COMMON STOCK.  EACH SHARE OF COMPANY COMMON
STOCK ISSUED AND OUTSTANDING (OTHER THAN SHARES TO BE CANCELED IN ACCORDANCE
WITH SECTION 3.01(B)) SHALL BE CONVERTED INTO THE RIGHT TO RECEIVE $29.00 PER
SHARE (THE “MERGER CONSIDERATION”) IN CASH WITHOUT INTEREST.  AS OF THE
EFFECTIVE TIME, ALL SUCH SHARES SHALL NO LONGER BE OUTSTANDING AND SHALL
AUTOMATICALLY BE CANCELED AND SHALL CEASE TO EXIST, AND EACH HOLDER OF A
CERTIFICATE REPRESENTING ANY SUCH SHARES SHALL CEASE TO HAVE ANY RIGHTS WITH
RESPECT THERETO, EXCEPT THE RIGHT TO RECEIVE THE MERGER CONSIDERATION WITHOUT
INTEREST.


 


5

--------------------------------------------------------------------------------



(D)           OPTIONS TO ACQUIRE SHARES OF COMPANY STOCK.  AT THE EFFECTIVE
TIME, EACH OUTSTANDING OPTION  TO ACQUIRE SHARES OF COMPANY COMMON STOCK (A
“COMPANY OPTION”) SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL, TO THE EXTENT
SUCH OPTION HAS NOT PREVIOUSLY BEEN EXERCISED, AND SHALL BE CONVERTED INTO THE
RIGHT TO RECEIVE IN FULL SETTLEMENT THEREOF, FROM THE COMPANY FOR EACH SHARE OF
COMPANY COMMON STOCK FOR WHICH SUCH COMPANY OPTION IS EXERCISABLE, AN AMOUNT IN
CASH EQUAL TO THE EXCESS OF THE MERGER CONSIDERATION OVER THE PER SHARE EXERCISE
PRICE OF SUCH OPTION, WITHOUT INTEREST (SUCH AMOUNT BEING HEREINAFTER REFERRED
TO AS THE “OPTION CONSIDERATION”). THE SURRENDER OF A COMPANY OPTION SHALL BE
DEEMED A RELEASE OF ANY AND ALL RIGHTS THE HOLDER HAD OR MAY HAVE HAD IN RESPECT
OF SUCH OPTION.


SECTION 3.02.  EXCHANGE OF CERTIFICATES.


(A)           PAYING AGENT.  AS SOON AS PRACTICABLE FOLLOWING THE APPROVAL BY
SHAREHOLDERS OF THIS AGREEMENT CONTEMPLATED BY SECTION 4.07, THE COMPANY SHALL
DESIGNATE A BANK OR TRUST COMPANY TO ACT AS PAYING AGENT IN THE OFFER AND THE
MERGER (THE “PAYING AGENT”), AND THE COMPANY SHALL MAKE AVAILABLE, OR CAUSE TO
MADE AVAILABLE, TO THE PAYING AGENT FUNDS IN AMOUNTS AND AT THE TIMES NECESSARY
FOR THE PAYMENT OF THE CONSIDERATION TO BE PAID IN THE OFFER PURSUANT TO SECTION
1.01, AND THE MERGER CONSIDERATION AND OPTION CONSIDERATION PURSUANT TO SECTIONS
3.01(C) AND 3.01(D), IT BEING UNDERSTOOD THAT ANY AND ALL INTEREST EARNED ON
FUNDS MADE AVAILABLE TO THE PAYING AGENT PURSUANT TO THIS AGREEMENT SHALL BE
TURNED OVER TO, OR AT THE DIRECTION OF, THE COMPANY.  SUCH FUNDS SHALL BE
INVESTED BY THE PAYING AGENT AS DIRECTED BY THE COMPANY, PROVIDED THAT SUCH
INVESTMENTS SHALL BE OBLIGATIONS OF OR GUARANTEED BY THE UNITED STATES OF
AMERICA, IN COMMERCIAL PAPER OBLIGATIONS RATED A-1 OR P-1 OR BETTER BY MOODY’S
INVESTORS SERVICE, INC. OR STANDARD & POOR’S RATING SERVICES, RESPECTIVELY, OR
IN DEPOSIT ACCOUNTS, CERTIFICATES OF DEPOSIT, BANK REPURCHASE OR REVERSE
REPURCHASE AGREEMENTS OR BANKER’S ACCEPTANCES OF, OR EURODOLLAR TIME DEPOSITS
PURCHASED FROM, COMMERCIAL BANKS WITH CAPITAL EXCEEDING $250 MILLION (BASED ON
THE MOST RECENT FINANCIAL STATEMENTS OF SUCH BANK WHICH ARE THEN PUBLICLY
AVAILABLE AT THE SEC OR OTHERWISE).


(B)           EXCHANGE PROCEDURE.  AS SOON AS REASONABLY PRACTICABLE AFTER THE
EFFECTIVE TIME, THE PAYING AGENT SHALL MAIL TO EACH HOLDER OF RECORD (OTHER THAN
THE PARENT) OF A CERTIFICATE OR CERTIFICATES WHICH IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME REPRESENTED SHARES OF COMPANY COMMON STOCK (THE “CERTIFICATES”)
AND TO EACH HOLDER OF COMPANY OPTIONS AT THE EFFECTIVE TIME (I) A LETTER OF
TRANSMITTAL (WHICH SHALL SPECIFY THAT DELIVERY SHALL BE EFFECTED, AND RISK OF
LOSS AND TITLE TO THE CERTIFICATES SHALL PASS, ONLY UPON DELIVERY OF THE
CERTIFICATES TO THE PAYING AGENT AND SHALL BE IN A FORM AND HAVE SUCH OTHER
PROVISIONS AS THE COMPANY MAY SPECIFY) AND (II) INSTRUCTIONS FOR USE IN
EFFECTING THE SURRENDER OF THE CERTIFICATES AND COMPANY OPTIONS IN EXCHANGE FOR
THE MERGER CONSIDERATION OR OPTION CONSIDERATION, AS APPLICABLE. UPON SURRENDER
OF A CERTIFICATE OR COMPANY OPTION FOR CANCELLATION TO THE PAYING AGENT OR TO
SUCH OTHER AGENT OR AGENTS AS MAY BE APPOINTED BY THE COMPANY, TOGETHER WITH
SUCH LETTER OF TRANSMITTAL, DULY EXECUTED, AND SUCH OTHER DOCUMENTS AS MAY
REASONABLY BE REQUIRED BY THE PAYING AGENT, THE HOLDER OF SUCH CERTIFICATE OR
COMPANY OPTION, AS THE CASE MAY BE, SHALL BE ENTITLED TO RECEIVE IN EXCHANGE
THEREFOR THE AMOUNT OF CASH INTO WHICH THE SHARES


 


6

--------------------------------------------------------------------------------



THERETOFORE REPRESENTED BY SUCH CERTIFICATE OR COMPANY OPTION, AS THE CASE MAY
BE, SHALL HAVE BEEN CONVERTED PURSUANT TO SECTION 3.01, AND THE CERTIFICATE OR
COMPANY OPTION, AS THE CASE MAY BE, SO SURRENDERED SHALL FORTHWITH BE CANCELED.
IN THE EVENT OF A TRANSFER OF OWNERSHIP OF SHARES THAT IS NOT REGISTERED IN THE
TRANSFER RECORDS OF THE COMPANY, PAYMENT MAY BE MADE TO A PERSON OTHER THAN THE
PERSON IN WHOSE NAME THE CERTIFICATE SO SURRENDERED IS REGISTERED, IF SUCH
CERTIFICATE SHALL BE PROPERLY ENDORSED OR OTHERWISE BE IN PROPER FORM FOR
TRANSFER AND THE PERSON REQUESTING SUCH PAYMENT SHALL PAY ANY TRANSFER OR OTHER
TAXES REQUIRED BY REASON OF THE PAYMENT TO A PERSON OTHER THAN THE REGISTERED
HOLDER OF SUCH CERTIFICATE OR ESTABLISH TO THE SATISFACTION OF THE SURVIVING
CORPORATION THAT SUCH TAX HAS BEEN PAID OR IS NOT APPLICABLE. UNTIL SURRENDERED
AS CONTEMPLATED BY THIS SECTION 3.02, EACH CERTIFICATE AND COMPANY OPTION SHALL
BE DEEMED AT ANY TIME AFTER THE EFFECTIVE TIME TO REPRESENT ONLY THE RIGHT TO
RECEIVE UPON SUCH SURRENDER THE MERGER CONSIDERATION OR OPTION CONSIDERATION,
RESPECTIVELY, WITHOUT INTEREST.  NO INTEREST WILL BE PAID OR WILL ACCRUE ON THE
MERGER CONSIDERATION OR OPTION CONSIDERATION.


(C)           RETURN OF FUNDS.  AT ANY TIME FOLLOWING SIX MONTHS AFTER THE
EFFECTIVE TIME, THE SURVIVING CORPORATION SHALL BE ENTITLED TO REQUIRE THE
PAYING AGENT TO DELIVER TO IT ANY FUNDS (INCLUDING ANY INTEREST AND OTHER INCOME
RECEIVED WITH RESPECT THERETO) WHICH HAS BEEN MADE AVAILABLE TO THE PAYING AGENT
AND WHICH HAVE NOT BEEN DISBURSED TO HOLDERS OF CERTIFICATES OR COMPANY OPTIONS,
AS THE CASE MAY BE, AND THEREAFTER SUCH HOLDERS SHALL BE ENTITLED TO LOOK TO THE
SURVIVING CORPORATION (SUBJECT TO ABANDONED PROPERTY, ESCHEAT OR OTHER SIMILAR
LAWS) ONLY AS GENERAL CREDITORS THEREOF WITH RESPECT TO THE MERGER CONSIDERATION
OR THE OPTION CONSIDERATION, AS THE CASE MAY BE, PAYABLE UPON DUE SURRENDER OF
THEIR CERTIFICATES OR COMPANY OPTIONS, AS THE CASE MAY BE.


(D)           NO FURTHER OWNERSHIP RIGHTS IN COMPANY COMMON STOCK OR COMPANY
OPTIONS.  ALL CASH PAID UPON THE SURRENDER OF CERTIFICATES OR COMPANY OPTIONS IN
ACCORDANCE WITH THE TERMS OF THIS ARTICLE III SHALL BE DEEMED TO HAVE BEEN PAID
IN FULL SATISFACTION OF ALL RIGHTS PERTAINING TO (I) THE SHARES OF COMPANY
COMMON STOCK THERETOFORE REPRESENTED BY SUCH CERTIFICATES OR (II) THE COMPANY
OPTIONS, AS THE CASE MAY BE. AT THE EFFECTIVE TIME, THE STOCK TRANSFER BOOKS OF
THE COMPANY SHALL BE CLOSED, AND THERE SHALL BE NO FURTHER REGISTRATION OF
TRANSFERS ON THE STOCK TRANSFER BOOKS OF THE SURVIVING CORPORATION OF THE SHARES
THAT WERE OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME. IF, AFTER THE
EFFECTIVE TIME, CERTIFICATES OR COMPANY OPTIONS ARE PRESENTED TO THE SURVIVING
CORPORATION OR THE PAYING AGENT FOR ANY REASON, THEY SHALL BE CANCELED AND
EXCHANGED AS PROVIDED IN THIS ARTICLE III.


(E)           NO LIABILITY.  NONE OF PARENT, SUB, THE COMPANY, THE SURVIVING
CORPORATION OR THE PAYING AGENT SHALL BE LIABLE TO ANY PERSON IN RESPECT OF ANY
CASH DELIVERED TO A PUBLIC OFFICIAL PURSUANT TO ANY APPLICABLE ABANDONED
PROPERTY, ESCHEAT OR SIMILAR LAW.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Parent and Sub as follows:

 

7

--------------------------------------------------------------------------------



SECTION 4.01.  ORGANIZATION.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION AND HAS ALL REQUISITE CORPORATE POWER
AND CORPORATE AUTHORITY AND ALL NECESSARY GOVERNMENTAL APPROVALS TO OWN, LEASE
AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED,
EXCEPT WHERE THE FAILURE TO BE SO ORGANIZED, EXISTING AND IN GOOD STANDING OR TO
HAVE SUCH POWER, AUTHORITY AND GOVERNMENTAL APPROVALS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE. THE
COMPANY AND EACH OF ITS SUBSIDIARIES IS DULY QUALIFIED OR LICENSED TO DO
BUSINESS AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE PROPERTY OWNED,
LEASED OR OPERATED BY IT OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES
SUCH QUALIFICATION OR LICENSING NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
DULY QUALIFIED OR LICENSED AND IN GOOD STANDING WOULD NOT IN THE AGGREGATE HAVE
A MATERIAL ADVERSE EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.
AS USED IN THIS AGREEMENT, “SUBSIDIARY” MEANS, WITH RESPECT TO ANY PARTY, ANY
CORPORATION OR OTHER ORGANIZATION, WHETHER INCORPORATED OR UNINCORPORATED, OF
WHICH (I) SUCH PARTY OR ANY OTHER SUBSIDIARY OF SUCH PARTY IS A GENERAL PARTNER
(EXCLUDING PARTNERSHIPS, THE GENERAL PARTNERSHIP INTERESTS OF WHICH HELD BY SUCH
PARTY OR ANY SUBSIDIARY OF SUCH PARTY DO NOT HAVE A MAJORITY OF THE VOTING
INTEREST IN SUCH PARTNERSHIP) OR (II) AT LEAST A MAJORITY OF THE SECURITIES OR
OTHER INTERESTS HAVING BY THEIR TERMS ORDINARY VOTING POWER TO ELECT A MAJORITY
OF THE BOARD OF DIRECTORS OR OTHERS PERFORMING SIMILAR FUNCTIONS WITH RESPECT TO
SUCH CORPORATION OR OTHER ORGANIZATION IS DIRECTLY OR INDIRECTLY OWNED OR
CONTROLLED BY SUCH PARTY OR BY ANY ONE OR MORE OF ITS SUBSIDIARIES, OR BY SUCH
PARTY AND ONE OR MORE OF ITS SUBSIDIARIES.


SECTION 4.02.  CAPITALIZATION.  AS OF THE CLOSE OF BUSINESS ON THE DATE
IMMEDIATELY PRECEDING THE DATE HEREOF, THE AUTHORIZED CAPITAL STOCK OF THE
COMPANY CONSISTS OF (I) 10,000,000 SHARES OF COMPANY COMMON STOCK, OF WHICH
6,683,563 SHARES ARE ISSUED AND OUTSTANDING AND (II) 120,000 SHARES OF COMPANY
COMMON STOCK ARE RESERVED FOR ISSUANCE UPON EXERCISE OF THE COMPANY OPTIONS, ALL
OF WHICH WERE GRANTED UNDER THE COMPANY’S STOCK COMPENSATION PLAN (THE “COMPANY
STOCK PLAN”).  ALL OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK ARE, AND
ALL SHARES WHICH MAY BE ISSUED PURSUANT TO THE COMPANY OPTIONS WILL BE, WHEN
ISSUED IN ACCORDANCE WITH THE TERMS THEREOF, DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE AND FREE OF ANY PREEMPTIVE RIGHTS IN RESPECT
THERETO.  AS OF THE DATE HEREOF, NO BONDS, DEBENTURES, NOTES OR OTHER
INDEBTEDNESS CONVERTIBLE INTO SECURITIES HAVING THE RIGHT TO VOTE (“CONVERTIBLE
DEBT”) OF THE COMPANY ARE ISSUED OR OUTSTANDING. EXCEPT AS SET FORTH ABOVE, AS
OF THE DATE HEREOF, THERE ARE NO EXISTING OPTIONS, WARRANTS, CALLS,
SUBSCRIPTIONS OR OTHER RIGHTS OR OTHER AGREEMENTS OR COMMITMENTS OF ANY
CHARACTER RELATING TO THE ISSUED OR UNISSUED CAPITAL STOCK OR CONVERTIBLE DEBT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OBLIGATING THE COMPANY OR ANY OF
ITS SUBSIDIARIES TO ISSUE, TRANSFER OR SELL OR CAUSE TO BE ISSUED, TRANSFERRED
OR SOLD ANY SHARES OF CAPITAL STOCK OR CONVERTIBLE DEBT OF, OR OTHER EQUITY
INTERESTS IN, THE COMPANY OR OF ANY OF ITS SUBSIDIARIES OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH SHARES OR EQUITY INTERESTS OR
OBLIGATING THE COMPANY OR ANY OF ITS SUBSIDIARIES TO GRANT, EXTEND OR ENTER INTO
ANY SUCH OPTION, WARRANT, CALL, SUBSCRIPTION OR OTHER RIGHT, AGREEMENT OR
COMMITMENT. AS OF THE DATE HEREOF, THERE ARE NO OUTSTANDING CONTRACTUAL
OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO REPURCHASE, REDEEM


 


8

--------------------------------------------------------------------------------



 


OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OTHER THAN THIS AGREEMENT.


SECTION 4.03.  AUTHORITY.  THE COMPANY HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY (SUBJECT, WITH RESPECT TO THE MERGER, TO THE
APPROVAL AND ADOPTION OF THIS AGREEMENT BY THE AFFIRMATIVE VOTE OF NOT LESS THAN
A MAJORITY OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK AND THE AFFIRMATIVE
VOTE OF A MAJORITY OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK OWNED BY
THE INDEPENDENT SHAREHOLDERS.  THE “INDEPENDENT SHAREHOLDERS” ARE THE
SHAREHOLDERS OF THE COMPANY COMMON STOCK OTHER THAN PROASSURANCE CORPORATION
(“PROASSURANCE”) AND PERSONS WHO ARE “AFFILIATES” OR “ASSOCIATES” OF
PROASSURANCE, AS THOSE TERMS ARE USED IN ARTICLE VIII OF THE COMPANY’S ARTICLES
OF INCORPORATION). THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE CONSUMMATION OF THE MERGER AND OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE
COMPANY AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF THE COMPANY ARE
NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS SO
CONTEMPLATED (OTHER THAN AS AFORESAID). THIS AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND BINDING OBLIGATION OF
THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS,
EXCEPT THAT (A) SUCH ENFORCEMENT MAY BE SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, AFFECTING
CREDITORS’ RIGHTS GENERALLY, AND (B) THE REMEDY OF SPECIFIC PERFORMANCE AND
INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE
DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR
MAY BE BROUGHT.


SECTION 4.04.  CONSENTS AND APPROVALS; NO VIOLATIONS.  EXCEPT FOR FILINGS,
PERMITS, AUTHORIZATIONS, CONSENTS AND APPROVALS AS MAY BE REQUIRED UNDER, AND
OTHER APPLICABLE REQUIREMENTS OF, THE EXCHANGE ACT, STATE INSURANCE LAWS AND THE
MBCA, NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY NOR THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY NOR COMPLIANCE BY THE COMPANY WITH ANY OF THE PROVISIONS HEREOF WILL (A)
VIOLATE ANY PROVISION OF THE ARTICLES OF INCORPORATION OR BYLAWS OF THE COMPANY
OR OF ANY OF ITS SUBSIDIARIES, (B) REQUIRE ANY FILING WITH, OR PERMIT,
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY GOVERNMENTAL ENTITY (EXCEPT WHERE THE
FAILURE TO OBTAIN SUCH PERMITS, AUTHORIZATIONS, CONSENTS OR APPROVALS OR TO MAKE
SUCH FILINGS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE OR A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE
COMPANY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT), (C)
RESULT IN A VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR
LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION,
AMENDMENT, CANCELLATION OR ACCELERATION) UNDER, ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, LEASE, LICENSE, CONTRACT,
AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR PROPERTIES OR
ASSETS MAY BE BOUND OR (D) VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE, STATUTE,
RULE OR REGULATION APPLICABLE TO THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR PROPERTIES OR ASSETS, EXCEPT IN THE CASE OF (C) OR (D) FOR VIOLATIONS,
BREACHES OR DEFAULTS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT


 


9

--------------------------------------------------------------------------------



ON THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE OR A MATERIAL ADVERSE
EFFECT ON THE ABILITY OF THE COMPANY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


SECTION 4.05.  SEC REPORTS AND FINANCIAL STATEMENTS.  EACH OF THE COMPANY AND
ITS SUBSIDIARIES HAS FILED WITH THE SEC AND HAS HERETOFORE MADE AVAILABLE TO
PARENT TRUE AND COMPLETE COPIES OF, ALL FORMS, REPORTS, SCHEDULES, STATEMENTS
AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT SINCE JULY 1, 1999, UNDER THE
EXCHANGE ACT OR THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
(AS SUCH DOCUMENTS HAVE BEEN AMENDED SINCE THE TIME OF THEIR FILING,
COLLECTIVELY, THE “COMPANY SEC DOCUMENTS”). THE COMPANY SEC DOCUMENTS, INCLUDING
WITHOUT LIMITATION ANY FINANCIAL STATEMENTS OR SCHEDULES INCLUDED THEREIN, AT
THE TIME FILED, (A) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING AND (B) COMPLIED IN ALL MATERIAL RESPECTS WITH
THE APPLICABLE REQUIREMENTS OF THE EXCHANGE ACT AND THE SECURITIES ACT, AS THE
CASE MAY BE, AND THE APPLICABLE RULES AND REGULATIONS OF THE SEC THEREUNDER. THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE COMPANY SEC DOCUMENTS COMPLY
AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND
WITH THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO, HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO OR, IN THE CASE OF THE UNAUDITED STATEMENTS, AS
PERMITTED BY FORM 10-Q OF THE SEC) AND FAIRLY PRESENT (SUBJECT, IN THE CASE OF
THE UNAUDITED STATEMENTS, TO NORMAL, RECURRING AUDIT ADJUSTMENTS) THE
CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES
AS AT THE DATES THEREOF AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED.


SECTION 4.06.  OPINION OF FINANCIAL ADVISOR.  THE EXPLORATORY COMMITTEE OF THE
COMPANY’S BOARD OF DIRECTORS HAS RECEIVED THE OPINION OF RAYMOND JAMES &
ASSOCIATES, INC., DATED JUNE 18, 2002, TO THE EFFECT THAT, AS OF SUCH DATE, THE
CONSIDERATION TO BE RECEIVED PURSUANT TO THE OFFER AND THE MERGER BY THE
INDEPENDENT SHAREHOLDERS IS FAIR TO THE INDEPENDENT SHAREHOLDERS FROM A
FINANCIAL POINT OF VIEW.


SECTION 4.07.  VOTE REQUIRED.  THE AFFIRMATIVE VOTE OF THE HOLDERS OF BOTH (A) A
MAJORITY OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK ENTITLED TO VOTE
THEREON AND (B) A MAJORITY OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK
HELD BY THE INDEPENDENT SHAREHOLDERS ARE THE ONLY VOTES OF THE HOLDERS OF ANY
CLASS OR SERIES OF THE COMPANY’S CAPITAL STOCK NECESSARY TO APPROVE THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

Parent and Sub represent and warrant, jointly and severally, to the Company as
follows:

 

10

--------------------------------------------------------------------------------



SECTION 5.01.  ORGANIZATION.  EACH OF PARENT AND SUB IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION AND HAS ALL REQUISITE CORPORATE POWER AND
CORPORATE AUTHORITY AND ALL NECESSARY GOVERNMENTAL APPROVALS TO OWN, LEASE AND
OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED
EXCEPT WHERE THE FAILURE TO BE SO ORGANIZED, EXISTING AND IN GOOD STANDING OR TO
HAVE SUCH POWER, AUTHORITY, AND GOVERNMENTAL APPROVALS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF PARENT AND SUB TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. PARENT IS DULY QUALIFIED OR LICENSED TO DO
BUSINESS AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE PROPERTY OWNED,
LEASED OR OPERATED BY IT OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES
SUCH QUALIFICATION OR LICENSING NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
DULY QUALIFIED OR LICENSED AND IN GOOD STANDING WOULD NOT IN THE AGGREGATE HAVE
A MATERIAL ADVERSE EFFECT ON THE ABILITY OF PARENT AND SUB TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 5.02.  AUTHORITY.  PARENT AND SUB HAVE ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY. THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE CONSUMMATION OF THE MERGER AND OF THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
ON THE PART OF PARENT AND SUB, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF
PARENT AND SUB ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS SO CONTEMPLATED. THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY PARENT AND SUB, AS THE CASE MAY BE, AND CONSTITUTES A VALID AND
BINDING OBLIGATION OF EACH OF PARENT AND SUB, AS THE CASE MAY BE, ENFORCEABLE
AGAINST PARENT AND SUB IN ACCORDANCE WITH ITS RESPECTIVE TERMS, EXCEPT THAT (A)
SUCH ENFORCEMENT MAY BE SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, AFFECTING CREDITORS’ RIGHTS GENERALLY,
AND (B) THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF
EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND TO THE DISCRETION OF
COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


SECTION 5.03.  CONSENTS AND APPROVALS; NO VIOLATIONS.  EXCEPT FOR FILINGS,
PERMITS, AUTHORIZATIONS, CONSENTS AND APPROVALS AS MAY BE REQUIRED UNDER, AND
OTHER APPLICABLE REQUIREMENTS OF, THE EXCHANGE ACT, STATE INSURANCE LAWS AND THE
MBCA, NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY PARENT
AND SUB NOR THE CONSUMMATION BY PARENT AND SUB OF THE TRANSACTIONS CONTEMPLATED
HEREBY NOR COMPLIANCE BY PARENT AND SUB WITH ANY OF THE PROVISIONS HEREOF WILL
(A) VIOLATE ANY PROVISION OF THE RESPECTIVE ARTICLES OF INCORPORATION OR BYLAWS
OF PARENT AND SUB, (B) REQUIRE ANY FILING WITH, OR PERMIT, AUTHORIZATION,
CONSENT OR APPROVAL OF, ANY GOVERNMENTAL ENTITY (EXCEPT WHERE THE FAILURE TO
OBTAIN SUCH PERMITS, AUTHORIZATIONS, CONSENTS OR APPROVALS OR TO MAKE SUCH
FILINGS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF PARENT AND
SUB TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT), (C) EXCEPT
FOR THE PROASSURANCE CREDIT AGREEMENT, RESULT IN A VIOLATION OR BREACH OF, OR
CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR
GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION, OR ACCELERATION) UNDER, ANY
OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE,
LICENSE, LEASE, CONTRACT, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH
PARENT OR ANY OF ITS AFFILIATES IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF
THEIR PROPERTIES OR ASSETS MAY BE


 


11

--------------------------------------------------------------------------------



BOUND OR (D) VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE, STATUTE, RULE OR
REGULATION APPLICABLE TO PARENT, ANY OF ITS AFFILIATES OR ANY OF THEIR
PROPERTIES OR ASSETS, EXCEPT IN THE CASE OF (C) AND (D) FOR VIOLATIONS, BREACHES
OR DEFAULTS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF PARENT AND SUB TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. AS USED IN THIS AGREEMENT, AN “AFFILIATE” OF AN
ENTITY IS ANY PERSON OR ENTITY THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH THE
ENTITY.


SECTION 5.04.  INFORMATION.  NONE OF THE INFORMATION SUPPLIED BY PARENT OR SUB
IN WRITING SPECIFICALLY FOR INCLUSION OR INCORPORATION BY REFERENCE IN (I) THE
COMPANY’S PROXY STATEMENT FOR THE ANNUAL MEETING OF ITS SHAREHOLDERS AT WHICH
THE MERGER WILL BE CONSIDERED (THE “PROXY STATEMENT”), (II) THE SCHEDULE 13E-3
OR (III) THE OTHER FILINGS WILL, AT THE RESPECTIVE DATES FILED WITH THE SEC OR
SUCH OTHER GOVERNMENTAL ENTITY, AND WITH RESPECT TO THE PROXY STATEMENT, ON THE
DATE MAILED TO SHAREHOLDERS AND AT THE TIME OF THE MEETING OF THE COMPANY’S
SHAREHOLDERS TO BE HELD IN CONNECTION WITH THE MERGER, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING.


SECTION 5.05.  OWNERSHIP AND INTERIM OPERATIONS OF SUB.  THE ONLY CLASS OF
CAPITAL STOCK OF SUB AUTHORIZED FOR ISSUANCE IS COMMON STOCK.  THERE ARE 100
SHARES OF SUB COMMON STOCK ISSUED AND OUTSTANDING, ALL OF WHICH IS DIRECTLY
OWNED BY PARENT.  SUB WAS FORMED SOLELY FOR THE PURPOSE OF ENGAGING IN THE
MERGER, HAS NO ASSETS OR LIABILITIES AND HAS ENGAGED IN NO OTHER BUSINESS
ACTIVITIES.


SECTION 5.06.  OWNERSHIP OF COMMON STOCK.  PARENT OWNS, BENEFICIALLY AND OF
RECORD, 5,610,045 SHARES OF COMPANY COMMON STOCK.  NO “AFFILIATE” OR “ASSOCIATE”
(AS THOSE TERMS ARE USED IN ARTICLE VIII OF THE COMPANY’S ARTICLES OF
INCORPORATION) OF PROASSURANCE, OTHER THAN PARENT AND PERSONS WHO ARE DIRECTORS
AND OFFICERS OF THE COMPANY AND ITS SUBSIDIARIES, OWN, BENEFICIALLY OR OF
RECORD, ANY COMPANY COMMON STOCK.


ARTICLE VI

COVENANTS


SECTION 6.01.  OPERATE IN ORDINARY COURSE.  DURING THE PERIOD FROM THE DATE OF
THIS AGREEMENT AND CONTINUING UNTIL THE EFFECTIVE TIME, THE COMPANY AGREES THAT
(EXCEPT AS EXPRESSLY CONTEMPLATED OR PERMITTED BY THIS AGREEMENT, OR TO THE
EXTENT THAT PARENT SHALL OTHERWISE CONSENT IN WRITING) (A) THE COMPANY AND ITS
SUBSIDIARIES SHALL CARRY ON THEIR RESPECTIVE BUSINESSES IN THE USUAL, REGULAR
AND ORDINARY COURSE IN SUBSTANTIALLY THE SAME MANNER AS HERETOFORE CONDUCTED AND
USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRESERVE INTACT THEIR PRESENT
BUSINESS ORGANIZATIONS, KEEP AVAILABLE THE SERVICES OF THEIR PRESENT OFFICERS
AND EMPLOYEES AND PRESERVE THEIR RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS AND
OTHERS HAVING BUSINESS DEALINGS WITH THEM TO THE END THAT THEIR GOODWILL AND
ONGOING BUSINESS SHALL NOT BE IMPAIRED IN ANY MATERIAL RESPECT AT THE


 


12

--------------------------------------------------------------------------------



 


EFFECTIVE TIME; AND (B) THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, ISSUE, DELIVER OR SELL, OR AUTHORIZE OR PROPOSE THE ISSUANCE,
DELIVERY OR SALE OF, ANY SHARES OF ITS CAPITAL STOCK OF ANY CLASS OR ANY
SECURITIES CONVERTIBLE INTO, OR ANY RIGHTS, WARRANTS, CALLS, SUBSCRIPTIONS OR
OPTIONS TO ACQUIRE, ANY SUCH SHARES OR CONVERTIBLE SECURITIES, OTHER THAN (I)
THE ISSUANCE OF SHARES OF COMPANY COMMON STOCK UPON THE EXERCISE OF COMPANY
OPTIONS OUTSTANDING ON THE DATE HEREOF AND (II) THE ISSUANCE BY A WHOLLY OWNED
SUBSIDIARY OF ITS CAPITAL STOCK TO ITS PARENT.


SECTION 6.02.  FIDUCIARY OUT.


(A)           EXCEPT AS SET FORTH IN THIS SECTION 6.02(A), NEITHER THE BOARD OF
DIRECTORS OF THE COMPANY NOR ANY COMMITTEE THEREOF SHALL (I) WITHDRAW OR MODIFY,
OR PROPOSE TO WITHDRAW OR MODIFY, IN A MANNER ADVERSE TO PARENT, THE APPROVAL OR
RECOMMENDATION BY SUCH BOARD OF DIRECTORS OR COMMITTEE OF THIS AGREEMENT, (II)
APPROVE OR RECOMMEND, OR PROPOSE TO APPROVE OR RECOMMEND, ANY TAKEOVER PROPOSAL,
OR (III) CAUSE THE COMPANY TO ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY
TAKEOVER PROPOSAL. NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT PRIOR TO THE
EFFECTIVE TIME THE BOARD OF DIRECTORS OF THE COMPANY OR A COMMITTEE THEREOF
DETERMINES IN GOOD FAITH, AFTER CONSULTATION WITH COUNSEL, THAT IT IS NECESSARY
TO DO SO IN ORDER TO COMPLY WITH ITS FIDUCIARY DUTIES TO THE COMPANY’S
SHAREHOLDERS, THE BOARD OF DIRECTORS OR SUCH COMMITTEE MAY WITHDRAW OR MODIFY
ITS APPROVAL OR RECOMMENDATION OF THIS AGREEMENT, APPROVE OR RECOMMEND A
TAKEOVER PROPOSAL OR CAUSE THE COMPANY TO ENTER INTO AN AGREEMENT WITH RESPECT
TO A TAKEOVER PROPOSAL. IN EVALUATING ANY UNSOLICITED TAKEOVER PROPOSAL, THE
COMPANY’S BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF MAY CONSIDER ANY STATEMENT
OR INDICATION FROM OR ON BEHALF OF PARENT THAT IT WILL NOT AGREE TO SUCH
TAKEOVER PROPOSAL, PROVIDED THAT SUCH FACT SHALL NOT PREVENT THE COMPANY’S BOARD
OF DIRECTORS FROM TAKING ANY ACTION PERMITTED PURSUANT TO THIS SECTION 6.02(A). 
FOR PURPOSES OF THIS AGREEMENT, “TAKEOVER PROPOSAL” MEANS ANY INQUIRY, PROPOSAL
OR OFFER FROM ANY PERSON (OTHER THAN PARENT OR ANY OF ITS AFFILIATES) RELATING
TO ANY DIRECT OR INDIRECT ACQUISITION OR PURCHASE OF A SUBSTANTIAL AMOUNT OF
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OF 50% OR MORE OF THE SHARES
OF COMPANY COMMON STOCK, ANY TENDER OFFER OR EXCHANGE OFFER THAT IF CONSUMMATED
WOULD RESULT IN ANY PERSON BENEFICIALLY OWNING 50% OR MORE OF THE SHARES OF
COMPANY COMMON STOCK, ANY MERGER, CONSOLIDATION, BUSINESS COMBINATION, SALE OF
SUBSTANTIALLY ALL THE ASSETS, RECAPITALIZATION, LIQUIDATION, DISSOLUTION OR
SIMILAR TRANSACTION INVOLVING THE COMPANY, OTHER THAN THE MERGER, OR ANY OTHER
TRANSACTION THE CONSUMMATION OF WHICH COULD REASONABLY BE EXPECTED TO IMPEDE,
INTERFERE WITH, PREVENT OR MATERIALLY DELAY THE MERGER OR WHICH WOULD REASONABLY
BE EXPECTED TO DILUTE MATERIALLY THE BENEFITS TO PARENT OF THE TRANSACTION
CONTEMPLATED HEREBY.


(B)           THE COMPANY AND PARENT SHALL EACH IMMEDIATELY ADVISE THE OTHER
ORALLY AND IN WRITING OF ANY REQUEST FOR INFORMATION OR OF ANY TAKEOVER
PROPOSAL, OR ANY INQUIRY WITH RESPECT TO OR WHICH COULD LEAD TO ANY TAKEOVER
PROPOSAL, RECEIVED BY THEM OR ANY OF THEIR AFFILIATES AND SHALL (I) DESCRIBE THE
MATERIAL TERMS AND CONDITIONS OF SUCH REQUEST, TAKEOVER PROPOSAL OR INQUIRY AND
THE IDENTITY OF THE PERSON MAKING SUCH REQUEST, TAKEOVER PROPOSAL OR INQUIRY AND
(II) IMMEDIATELY DELIVER TO THE OTHER A COPY OF ANY SUCH REQUEST, TAKEOVER
PROPOSAL OR INQUIRY MADE IN WRITING. THE COMPANY AND PARENT WILL


 


13

--------------------------------------------------------------------------------



EACH KEEP THE OTHER FULLY INFORMED OF THE STATUS AND DETAILS (INCLUDING
AMENDMENTS OR PROPOSED AMENDMENTS) OF ANY SUCH REQUEST, TAKEOVER PROPOSAL OR
INQUIRY.


(C)           NOTHING CONTAINED IN THIS SECTION 6.02 SHALL PROHIBIT THE COMPANY
FROM TAKING AND DISCLOSING TO ITS SHAREHOLDERS A POSITION CONTEMPLATED BY RULE
14E-2(A) PROMULGATED UNDER THE EXCHANGE ACT OR FROM MAKING ANY DISCLOSURE TO THE
COMPANY’S SHAREHOLDERS IF, IN THE OPINION OF THE BOARD OF DIRECTORS OF THE
COMPANY, AFTER CONSULTATION WITH COUNSEL, FAILURE SO TO DISCLOSE WOULD BE
INCONSISTENT WITH ITS FIDUCIARY DUTIES TO THE COMPANY’S SHAREHOLDERS; PROVIDED,
HOWEVER, THAT NEITHER THE COMPANY NOR ITS BOARD OF DIRECTORS NOR ANY COMMITTEE
THEREOF SHALL, EXCEPT AS PERMITTED BY SECTION 6.02(A), WITHDRAW OR MODIFY, OR
PROPOSE TO WITHDRAW OR MODIFY, ITS POSITION WITH RESPECT TO THE MERGER OR
APPROVE OR RECOMMEND, OR PROPOSE TO APPROVE OR RECOMMEND, A TAKEOVER PROPOSAL.


ARTICLE VII

ADDITIONAL AGREEMENTS


SECTION 7.01.  PREPARATION OF THE PROXY STATEMENT AND SCHEDULE 13E-3.  THE
COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC PRELIMINARY AND FINAL
VERSIONS OF THE PROXY STATEMENT AND A SCHEDULE 13E-3 RELATING TO THE MERGER (THE
“SCHEDULE 13E-3”).  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
HAVE THE PROXY STATEMENT CLEARED BY THE SEC AND MAILED TO ITS SHAREHOLDERS AT
THE EARLIEST PRACTICABLE DATE. THE COMPANY SHALL COOPERATE AND CONSULT WITH
PARENT WITH RESPECT TO THE PROXY STATEMENT AND THE SCHEDULE 13E-3 AND ANY
RELATED SEC COMMENTS. THE COMPANY COVENANTS THAT (A) THE PROXY STATEMENT AND THE
SCHEDULE 13E-3 WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS THEREUNDER AND (B) AS OF THE DATE OF
MAILING OF THE PROXY STATEMENT AND AT THE TIME OF THE MEETING OF THE COMPANY’S
SHAREHOLDERS TO BE HELD IN CONNECTION WITH THE MERGER, THE PROXY STATEMENT AND
THE SCHEDULE 13E-3 WILL NOT CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY ARE MADE, NOT MISLEADING; PROVIDED THAT NO REPRESENTATION IS MADE BY THE
COMPANY WITH RESPECT TO ANY INFORMATION INCLUDED IN THE PROXY STATEMENT AND THE
SCHEDULE 13E-3 REGARDING PARENT OR ITS SUBSIDIARIES SUPPLIED BY PARENT IN
WRITING SPECIFICALLY FOR INCLUSION IN THE PROXY STATEMENT AND THE SCHEDULE
13E-3.


SECTION 7.02.  ACCESS TO INFORMATION.  THE COMPANY SHALL (AND SHALL CAUSE EACH
OF ITS SUBSIDIARIES TO) AFFORD TO THE OFFICERS, EMPLOYEES, ACCOUNTANTS, COUNSEL
AND OTHER REPRESENTATIVES OF PARENT, ACCESS, DURING NORMAL BUSINESS HOURS DURING
THE PERIOD PRIOR TO THE EFFECTIVE TIME, TO ALL ITS PROPERTIES, BOOKS, CONTRACTS,
COMMITMENTS AND RECORDS AND, DURING SUCH PERIOD, THE COMPANY SHALL (AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO) FURNISH PROMPTLY TO PARENT (A) A COPY OF EACH
REPORT, SCHEDULE, REGISTRATION STATEMENT AND OTHER DOCUMENT FILED OR RECEIVED BY
IT DURING SUCH PERIOD PURSUANT TO THE REQUIREMENTS OF FEDERAL SECURITIES LAWS
AND (B) ALL OTHER INFORMATION CONCERNING ITS BUSINESS, PROPERTIES AND PERSONNEL
AS PARENT MAY REASONABLY REQUEST.


 


14

--------------------------------------------------------------------------------



SECTION 7.03.  SHAREHOLDERS MEETING.  THE COMPANY SHALL CALL A MEETING OF ITS
SHAREHOLDERS FOR THE PURPOSE OF VOTING UPON THIS AGREEMENT AND THE MERGER. 
SUBJECT TO SECTION 6.02(A), THE COMPANY WILL, THROUGH ITS BOARD OF DIRECTORS,
RECOMMEND TO ITS SHAREHOLDERS APPROVAL OF THIS AGREEMENT AND SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO HOLD SUCH MEETING AS SOON AS REASONABLY
PRACTICABLE AFTER THE DATE HEREOF.


SECTION 7.04.  LEGAL CONDITIONS TO MERGER.  EACH OF THE COMPANY, PARENT AND SUB
WILL TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY TO COMPLY PROMPTLY WITH
ALL LEGAL REQUIREMENTS WHICH MAY BE IMPOSED ON ITSELF WITH RESPECT TO THE MERGER
(WHICH ACTIONS SHALL INCLUDE, WITHOUT LIMITATION, FURNISHING ALL INFORMATION IN
CONNECTION WITH APPROVALS OF OR FILINGS WITH STATE INSURANCE AUTHORITIES AND ANY
OTHER GOVERNMENTAL ENTITY) AND WILL PROMPTLY COOPERATE WITH AND FURNISH
INFORMATION TO EACH OTHER IN CONNECTION WITH ANY SUCH REQUIREMENTS IMPOSED UPON
ANY OF THEM OR ANY OF THEIR SUBSIDIARIES IN CONNECTION WITH THE MERGER. EACH OF
THE COMPANY, PARENT AND SUB WILL, AND WILL CAUSE ITS SUBSIDIARIES TO, TAKE, OR
CAUSE TO BE TAKEN, ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY TO OBTAIN (AND
WILL COOPERATE WITH EACH OTHER IN OBTAINING) ANY CONSENT, AUTHORIZATION, ORDER
OR APPROVAL OF, OR ANY EXEMPTION BY, ANY GOVERNMENTAL ENTITY OR OTHER PUBLIC OR
PRIVATE THIRD PARTY, REQUIRED TO BE OBTAINED OR MADE BY PARENT, THE COMPANY OR
ANY OF THEIR SUBSIDIARIES IN CONNECTION WITH THE MERGER OR THE TAKING OF ANY
ACTION CONTEMPLATED THEREBY OR BY THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
ANY REQUIRED WAIVER, CONSENT OR APPROVAL UNDER THE PROASSURANCE CREDIT
AGREEMENT.


SECTION 7.05.  EXPENSES.  WHETHER OR NOT THE MERGER IS CONSUMMATED, ALL COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING SUCH EXPENSE.


SECTION 7.06.  BROKERS OR FINDERS.  EACH OF PARENT AND THE COMPANY REPRESENTS,
AS TO ITSELF AND ITS AFFILIATES, THAT, AS OF THE DATE OF THIS AGREEMENT, NO
AGENT, BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER FIRM OR PERSON IS
OR WILL BE ENTITLED TO ANY BROKERS’ OR FINDER’S FEE OR ANY OTHER COMMISSION OR
SIMILAR FEE IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT EXCEPT RAYMOND JAMES & ASSOCIATES, INC., WHOSE FEES AND EXPENSES WILL
BE PAID BY THE COMPANY IN ACCORDANCE WITH THE COMPANY’S AGREEMENT WITH SUCH FIRM
(COPIES OF WHICH HAVE BEEN DELIVERED BY THE COMPANY TO PARENT PRIOR TO THE DATE
OF THIS AGREEMENT).  EACH OF PARENT AND THE COMPANY AGREE TO INDEMNIFY AND HOLD
THE OTHER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES OR
OBLIGATIONS WITH RESPECT TO ANY OTHER FEES, COMMISSIONS OR EXPENSES ASSERTED BY
ANY PERSON ON THE BASIS OF ANY ACT OR STATEMENT ALLEGED TO HAVE BEEN MADE BY
SUCH PARTY OR ITS AFFILIATES. IN THE EVENT THAT PARENT OR ANY OF ITS AFFILIATES
ENGAGES AN AGENT, BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER FIRM OR
PERSON ENTITLED TO ANY BROKERS’ OR FINDER’S FEE OR ANY OTHER COMMISSION OR
SIMILAR FEE IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, PARENT AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES OR OBLIGATIONS WITH RESPECT TO ANY SUCH
FEES, COMMISSIONS OR OTHER EXPENSES.


SECTION 7.07.  INDEMNIFICATION; INSURANCE.


 


15

--------------------------------------------------------------------------------



(A)           FOR A PERIOD OF THREE YEARS FROM THE EFFECTIVE TIME, THE SURVIVING
CORPORATION, SHALL MAINTAIN IN ITS BYLAWS THE PROVISIONS WITH RESPECT TO
INDEMNIFICATION SET FORTH IN THE COMPANY’S BYLAWS AS IN EFFECT ON THE DATE
HEREOF, WHICH PROVISIONS SHALL NOT BE AMENDED, REPEALED OR OTHERWISE MODIFIED
FOR SUCH A PERIOD IN ANY MANNER THAT WOULD ADVERSELY AFFECT THE RIGHTS
THEREUNDER OF PERSONS WHO AT THE EFFECTIVE TIME WERE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS OF THE COMPANY (SUCH PERSONS BEING THIRD-PARTY BENEFICIARIES
OF THIS SECTION 7.07) WITH RESPECT TO ACTIONS AND OMISSIONS OCCURRING PRIOR TO
THE EFFECTIVE TIME, UNLESS SUCH MODIFICATION IS REQUIRED BY LAW.


(B)           FOR A PERIOD OF THREE YEARS FROM THE EFFECTIVE TIME, THE SURVIVING
CORPORATION SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN IN EFFECT
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE COVERING THOSE PERSONS WHO ARE
CURRENTLY COVERED BY THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
POLICY WITH RESPECT TO ACTIONS AND OMISSIONS OCCURRING PRIOR TO THE EFFECTIVE
TIME ON TERMS NO LESS FAVORABLE THAN THE TERMS OF SUCH CURRENT INSURANCE
COVERAGE.  THE SURVIVING CORPORATION MAY PROVIDE SUCH COVERAGE THROUGH
PROASSURANCE’S DIRECTORS AND OFFICERS’ LIABILITY INSURANCE POLICY, PROVIDED SUCH
POLICY PROVIDES SUBSTANTIALLY THE SAME COVERAGE AS THE TERMS OF THE COMPANY’S
CURRENT INSURANCE COVERAGE.  NOTWITHSTANDING THE FOREGOING, IF THE DIRECTORS’
AND OFFICERS’ LIABILITY INSURANCE REFERRED TO IN THIS SECTION 7.07(B) IS
UNAVAILABLE FOR THE MAXIMUM D&O PREMIUM (AS DEFINED BELOW), THE SURVIVING
CORPORATION SHALL OBTAIN AS MUCH INSURANCE AS CAN BE OBTAINED FOR A PREMIUM NOT
IN EXCESS (ON AN ANNUALIZED BASIS) OF THE MAXIMUM D&O PREMIUM. THE COMPANY WILL
GIVE TO ANY DIRECTOR AND OFFICER COVERED BY THIS SECTION 7.07, 30 DAYS PRIOR
WRITTEN NOTICE OF ANY REDUCTION ON COVERAGE OR CANCELLATION OF THE DIRECTORS’
AND OFFICERS’ LIABILITY INSURANCE REFERRED TO IN THIS SECTION 7.07(B).  FOR
PURPOSES OF THIS SECTION 7.07(B), THE “MAXIMUM D&O PREMIUM” SHALL BE AN AMOUNT
NOT GREATER THAN 150% OF THE PREMIUM PAID BY THE COMPANY (ON AN ANNUALIZED
BASIS) FOR DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE DURING THE PERIOD FROM
MAY 24, 2002 TO THE EFFECTIVE TIME.


SECTION 7.08.  ADDITIONAL AGREEMENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO AGREES TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION AND TO DO, OR CAUSE
TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS AND
REGULATIONS TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING COOPERATING FULLY WITH THE OTHER PARTY, PROVIDING
INFORMATION, MAKING ALL NECESSARY FILINGS UNDER STATE LAWS, REFRAINING FROM
TAKING ANY ACTION THAT WOULD CAUSE ANY OF THE REPRESENTATIONS AND WARRANTIES NOT
TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT THE EXPIRATION TIME AND THE
EFFECTIVE TIME AND USING THEIR COMMERCIALLY REASONABLE EFFORTS TO HAVE ANY
RESTRAINING ORDER, INJUNCTION OR OTHER PROHIBITION PREVENTING THE CONSUMMATION
OF THE OFFER OR THE MERGER VACATED.  IN CASE AT ANY TIME AFTER THE EXPIRATION
TIME OR THE EFFECTIVE TIME ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO CARRY
OUT THE PURPOSES OF THIS AGREEMENT INCLUDING WITHOUT LIMITATION, TO VEST THE
SURVIVING CORPORATION WITH FULL TITLE TO ALL PROPERTIES, ASSETS, RIGHTS,
APPROVALS, IMMUNITIES AND FRANCHISES OF EITHER THE COMPANY OR SUB, THE PROPER
OFFICERS AND DIRECTORS OF EACH PARTY TO THIS AGREEMENT SHALL TAKE ALL SUCH
NECESSARY ACTION.


 


16

--------------------------------------------------------------------------------



SECTION 7.09.  TRANSFER TAXES.  PARENT OR SURVIVING CORPORATION AGREES, SUBJECT
TO CONSUMMATION OF THE MERGER, TO PAY, WITHOUT DEDUCTION OR WITHHOLDING FROM ANY
AMOUNT PAYABLE TO THE HOLDERS OF COMPANY COMMON STOCK, ANY MICHIGAN OR LOCAL
REAL PROPERTY TRANSFER TAXES AND ANY OTHER SIMILAR TAXES THAT BECOME PAYABLE BY
THE SHAREHOLDERS OF THE COMPANY, THE COMPANY OR THE SURVIVING CORPORATION IN
CONNECTION WITH THE MERGER. THE COMPANY AND PARENT SHALL COOPERATE IN THE
PREPARATION, EXECUTION AND FILING OF ANY RETURNS, QUESTIONNAIRES, APPLICATIONS
AND OTHER DOCUMENTS RELATED TO SUCH TAXES REQUIRED OR PERMITTED TO BE FILED ON
OR BEFORE THE EFFECTIVE TIME.


SECTION 7.10.  SUBSEQUENT SALE OF THE COMPANY.  PARENT HEREBY REPRESENTS, AS OF
THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE, THAT NEITHER IT NOR
PROASSURANCE HAVE ANY PRESENT INTENTION OF SELLING OR OTHERWISE DISPOSING OF THE
COMPANY COMMON STOCK OWNED BY PARENT OR SELLING OR OTHERWISE DISPOSING OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.  PARENT AGREES, FOR ITSELF AND
PROASSURANCE, THAT IF, PRIOR TO THE ONE-YEAR ANNIVERSARY OF THE EXPIRATION TIME
OF THE OFFER, EITHER OF THEM, DIRECTLY OR INDIRECTLY, SELLS OR OTHERWISE
DISPOSES, OR AGREES TO SELL OR OTHERWISE DISPOSE, OF THE SHARES OF CAPITAL STOCK
OF THE SURVIVING CORPORATION OR ANY OF THE SURVIVING CORPORATION’S SUBSIDIARIES
BENEFICIALLY OWNED BY THEM FOLLOWING THE OFFER OR MERGER, OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE SURVIVING CORPORATION AND ITS
SUBSIDIARIES, OTHER THAN TO PROASSURANCE OR A SUBSIDIARY OF PROASSURANCE, FOR
CONSIDERATION VALUED (IN THE REASONABLE DISCRETION OF PARENT’S BOARD OF
DIRECTORS) AT MORE THAN THE SUM OF (A) $29.00 MULTIPLIED BY THE NUMBER OF SHARES
OUTSTANDING IMMEDIATELY PRIOR TO THE EXPIRATION TIME, PLUS (B) THE AGGREGATE
OPTION CONSIDERATION PAID OR TO BE PAID BASED ON THE NUMBER OF SHARES SUBJECT TO
COMPANY OPTIONS OUTSTANDING IMMEDIATELY AFTER THE EXPIRATION TIME, THEN THEY
WILL PAY, TO THE PAYING AGENT, OR A SUBSTITUTE AGENT (WHICH SHALL BE A BANK OR
TRUST COMPANY) MUTUALLY SATISFACTORY TO PARENT AND THE COMPANY, FOR DISTRIBUTION
ON A PRO RATA BASIS TO THE SHAREHOLDERS WHOSE SHARES WERE ACQUIRED BY THE
COMPANY IN THE OFFER AND, IF THE EFFECTIVE TIME HAS OCCURRED, (X) THE
SHAREHOLDERS OF RECORD OF COMPANY COMMON STOCK OTHER THAN PARENT AND
PROASSURANCE (AND ITS SUBSIDIARIES) AT THE EFFECTIVE TIME AND (Y) THE HOLDERS OF
COMPANY OPTIONS AT THE EFFECTIVE TIME, AN AMOUNT DETERMINED AS FOLLOWS:

(A) If the Effective Time has not occurred, the amount payable shall be equal to
(1) the amount by which the value of the consideration received by Parent and
its Affiliates in such sale or disposition (as determined by Parent’s board of
directors in its reasonable discretion) exceeds the sum of clauses (a) and (b),
multiplied by (2) the ratio of (i) the number of shares acquired by the Company
pursuant to the Offer divided by (ii) the sum of the number of shares acquired
by the Company pursuant to the Offer plus the number of shares outstanding
immediately prior to the completion of such sale or disposition plus the number
of shares subject to Company Options immediately prior to the completion of such
sale or disposition.

(B) If the Effective Time has occurred, the amount payable shall be equal to (1)
the amount by which the value of the consideration received by Parent and its
Affiliates in such sale or disposition (as determined by Parent’s board of
directors in its reasonable discretion) exceeds the sum of

 

17

--------------------------------------------------------------------------------


 

clauses (a) and (b), multiplied by (2) the ratio of (i) the sum of the number of
shares acquired by the Company pursuant to the Offer plus the number of shares
outstanding, other than those beneficially owned by Parent or ProAssurance, at
the Effective Time plus the number of shares subject to Company Options at the
Effective Time, divided by (ii) the sum of the number of shares acquired by the
Company pursuant to the Offer plus the number of shares outstanding at the
Effective Time plus the number of shares subject to Company Options at the
Effective Time.

 The shareholders and Company Option holders who are entitled to such payment
pursuant to the foregoing provisions are expressly intended to be third-party
beneficiaries of the provisions of this Section 7.10.


SECTION 7.11.  RATING CONFIRMATION.  THE COMPANY AND PARENT SHALL, AND SHALL
CAUSE THEIR AFFILIATES TO, SEEK AND TO USE THEIR COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN CONFIRMATION FROM A. M. BEST COMPANY AND STANDARD & POORS THAT THE
CONSUMMATION OF THE OFFER AND MERGER WILL NOT IMPAIR THE CURRENT A. M. BEST
COMPANY AND STANDARD & POORS RATINGS OF THE COMPANY OR ANY OF THE OTHER
INSURANCE SUBSIDIARIES OF PROASSURANCE.


SECTION 7.12.  OTHER FILINGS.  THE COMPANY, PARENT AND SUB, AS THE CASE MAY BE,
SHALL PROMPTLY FILE ANY OTHER FILINGS REQUIRED UNDER THE EXCHANGE ACT OR ANY
OTHER APPLICABLE LAW RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN (THE
“OTHER FILINGS”).  EACH OF THE PARTIES HERETO SHALL NOTIFY THE OTHER PARTIES
HERETO PROMPTLY OF THE RECEIPT BY IT OF ANY COMMENTS FROM THE SEC OR ITS STAFF
AND OF ANY REQUEST OF THE SEC OR ANY OTHER GOVERNMENTAL OFFICIALS WITH RESPECT
TO ANY OTHER FILINGS OR FOR ADDITIONAL INFORMATION AND WILL SUPPLY THE OTHER
PARTIES HERETO WITH COPIES OF ALL CORRESPONDENCE BETWEEN IT AND ITS
REPRESENTATIVES, ON THE ONE HAND, AND THE SEC OR THE MEMBERS OF ITS STAFF OR ANY
OTHER GOVERNMENTAL OFFICIALS, ON THE OTHER HAND, AND WILL PROVIDE THE OTHER
PARTIES AND THEIR COUNSEL WITH THE OPPORTUNITY TO PARTICIPATE, INCLUDING BY WAY
OF DISCUSSIONS WITH THE SEC OR ITS STAFF, IN THE RESPONSE OF SUCH PARTY TO SUCH
COMMENTS WITH RESPECT TO ANY OTHER FILINGS OR THE TRANSACTIONS CONTEMPLATED
HEREIN.  EACH OF THE COMPANY, ON THE OTHER HAND, AND PARENT AND SUB, ON THE
OTHER, SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND FURNISH THE
INFORMATION REQUIRED TO BE INCLUDED IN ANY OTHER FILINGS OR THE MERGER.


ARTICLE VIII

CONDITIONS


SECTION 8.01.  CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER.  THE
RESPECTIVE OBLIGATION OF EACH PARTY TO EFFECT THE MERGER SHALL BE SUBJECT TO THE
SATISFACTION PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS:


(A)           SHAREHOLDER APPROVAL.  THIS AGREEMENT SHALL HAVE BEEN APPROVED AND
ADOPTED BY THE AFFIRMATIVE VOTE OF (I) THE HOLDERS OF A MAJORITY OF THE
OUTSTANDING SHARES OF COMPANY COMMON STOCK AS REQUIRED BY THE MBCA AND (II) A
MAJORITY OF THE


 


18

--------------------------------------------------------------------------------



OUTSTANDING SHARES OWNED BY THE INDEPENDENT SHAREHOLDERS AS REQUIRED BY THE
COMPANY’S ARTICLES OF INCORPORATION.


(B)           OTHER APPROVALS.  (I) THE OFFICE OF FINANCIAL AND INSURANCE
SERVICES OF THE STATE OF MICHIGAN SHALL HAVE APPROVED THE COMPANY’S REQUEST FOR
EXEMPTION FROM THE FORM A FILING REQUIREMENT IN CONNECTION WITH THE MERGER AND
SUCH APPROVAL SHALL BE IN FULL FORCE AND EFFECT.  (II) THE DETERMINATION BY
PROASSURANCE THAT THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WILL NOT RESULT
IN THE BREACH OF THE TERMS OF THE PROASSURANCE CREDIT AGREEMENT OR, IF
PROASSURANCE DETERMINES THAT SUCH TRANSACTIONS WILL RESULT IN SUCH A BREACH, THE
REQUIRED CONSENT, WAIVER OR APPROVAL SHALL HAVE BEEN OBTAINED IN CONNECTION WITH
THE PROASSURANCE CREDIT AGREEMENT AND SHALL BE IN FULL FORCE AND EFFECT SUCH
THAT THE CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT RESULT IN A DEFAULT THEREUNDER. (III) OTHER THAN THE FILING
PROVIDED FOR BY SECTION 2.01, ALL AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS
OF, OR DECLARATIONS OR FILINGS WITH, OR EXPIRATIONS OF WAITING PERIODS IMPOSED
BY, ANY GOVERNMENTAL ENTITY THE FAILURE TO OBTAIN WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT ON PARENT AND ITS SUBSIDIARIES OR THE SURVIVING CORPORATION AND
ITS SUBSIDIARIES, IN EACH CASE TAKEN AS A WHOLE, SHALL HAVE BEEN FILED, OCCURRED
OR BEEN OBTAINED.


(C)           NO INJUNCTIONS OR RESTRAINTS.  THERE SHALL NOT BE PENDING OR
THREATENED ANY ACTION OR PROCEEDING BY OR BEFORE ANY COURT OR OTHER GOVERNMENTAL
ENTITY SEEKING TO RESTRAIN, PROHIBIT, INVALIDATE OR COLLECT DAMAGES ARISING OUT
OF THE MERGER OR OTHER TRANSACTIONS HEREUNDER, AND THERE SHALL BE IN EFFECT NO
TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER
ISSUED BY ANY COURT OF COMPETENT JURISDICTION OR OTHER LEGAL RESTRAINT OR
PROHIBITION PREVENTING THE CONSUMMATION OF THE MERGER OR HOLDING THAT THE MERGER
CONSIDERATION IS NOT ADEQUATE.


(D)           CONFIRMATION OF RATING.  THE COMPANY AND THE OTHER INSURANCE
SUBSIDIARIES OF PROASSURANCE SHALL NOT BE RATED LOWER THAN “A-” BY A.M. BEST
COMPANY AND STANDARD & POORS, NOR SHALL THE COMPANY OR PROASSURANCE HAVE
RECEIVED NOTICE FROM A.M. BEST COMPANY OR STANDARD & POORS OF THEIR INTENTION TO
LOWER THE RATING OF THE COMPANY OR ANY OF THE OTHER INSURANCE SUBSIDIARIES OF
PROASSURANCE BELOW “A-” AFTER GIVING EFFECT TO THE OFFER OR THE MERGER.


SECTION 8.02.  CONDITIONS OF OBLIGATIONS OF PARENT AND SUB.  THE OBLIGATIONS OF
PARENT AND SUB TO EFFECT THE MERGER ARE SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS UNLESS WAIVED BY PARENT AND SUB:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND (EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE OR
EXCEPT, AS TO ANY FAILURE TO BE TRUE AND CORRECT, TO THE EXTENT THAT PARENT OR
SUB HAD KNOWLEDGE OF SUCH FAILURE TO BE TRUE AND CORRECT AS OF THE DATE HEREOF)
AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE, EXCEPT AS
OTHERWISE CONTEMPLATED BY THIS AGREEMENT.


 


19

--------------------------------------------------------------------------------



(B)           PERFORMANCE OF OBLIGATIONS OF THE COMPANY.  THE COMPANY SHALL
HAVE  PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE
PERFORMED BY IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE.


(C)           OFFICER’S CERTIFICATE.  PARENT AND SUB SHALL HAVE RECEIVED A
CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY TO THE EFFECT SET
FORTH IN PARAGRAPHS (A) AND (B) OF THIS SECTION 8.02.


SECTION 8.03.  CONDITIONS OF OBLIGATIONS OF THE COMPANY.  THE OBLIGATION OF THE
COMPANY TO EFFECT THE MERGER IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS UNLESS WAIVED BY THE COMPANY:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF PARENT AND SUB SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND (EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS SPEAK AS OF AN EARLIER DATE) AS OF THE CLOSING
DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE, EXCEPT AS OTHERWISE
CONTEMPLATED BY THIS AGREEMENT.


(B)           PERFORMANCE OF OBLIGATIONS OF PARENT AND SUB.  PARENT AND SUB
SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE
PERFORMED BY THEM UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE.


(C)           OFFICER’S CERTIFICATE.  THE COMPANY SHALL HAVE RECEIVED A
CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER OF EACH OF PARENT AND SUB TO THE
EFFECT SET FORTH IN PARAGRAPHS (A) AND (B) OF THIS SECTION 8.03.


ARTICLE IX

TERMINATION AND AMENDMENT


SECTION 9.01.  TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR
TO THE EFFECTIVE TIME, WHETHER BEFORE OR AFTER APPROVAL OF THE MATTERS PRESENTED
IN CONNECTION WITH THIS AGREEMENT BY THE SHAREHOLDERS OF THE COMPANY:


(A)           BY MUTUAL CONSENT OF PARENT AND THE COMPANY;


(B)           (I) BY EITHER PARENT OR THE COMPANY IF THERE SHALL HAVE BEEN A
MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT ON THE
PART OF THE OTHER SET FORTH IN THIS AGREEMENT WHICH BREACH SHALL NOT HAVE BEEN
CURED WITHIN TWO BUSINESS DAYS FOLLOWING RECEIPT BY THE BREACHING PARTY OF
NOTICE OF SUCH BREACH, OR (II) BY EITHER PARENT OR THE COMPANY IF ANY PERMANENT
INJUNCTION OR OTHER ORDER OF A COURT OR OTHER COMPETENT AUTHORITY PREVENTING THE
CONSUMMATION OF THE MERGER SHALL HAVE BECOME FINAL AND NON-APPEALABLE;


(C)           BY EITHER PARENT OR THE COMPANY IF THE COMPANY’S BOARD OF
DIRECTORS TAKES ANY OF THE ACTIONS PERMITTED BY SECTION 6.02(A); PROVIDED THE
COMPANY MAY SO TERMINATE ONLY IF IT HAS COMPLIED WITH ALL THE PROVISIONS OF
SECTION 6.02(B);


 


20

--------------------------------------------------------------------------------



(D)           BY EITHER PARENT OR THE COMPANY IF THE OFFER OR MERGER SHALL NOT
HAVE BEEN CONSUMMATED ON OR BEFORE DECEMBER 31, 2002;


(E)           BY EITHER PARENT OR THE COMPANY IF THE REQUIRED APPROVAL OF THE
SHAREHOLDERS OF THE COMPANY SHALL NOT HAVE BEEN OBTAINED BY REASON OF THE
FAILURE TO OBTAIN THE REQUIRED VOTE AT A DULY HELD MEETING OF SHAREHOLDERS OR AT
ANY ADJOURNMENT THEREOF; OR


(F)            BY EITHER PARENT OR THE COMPANY, IF ANY OF THE CONDITIONS TO SUCH
PARTY’S OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
SHALL HAVE BECOME IMPOSSIBLE TO SATISFY IF, BUT ONLY IF, SUCH PARTY HAS USED ITS
COMMERCIALLY REASONABLE EFFORTS AND ACTED IN GOOD FAITH IN ATTEMPTING TO SATISFY
ALL SUCH CONDITIONS AND IF SUCH PARTY IS NOT THEN IN BREACH OR DEFAULT IN ANY
MATERIAL RESPECT OF THIS AGREEMENT.


SECTION 9.02.  EFFECT OF TERMINATION.  IN THE EVENT OF A TERMINATION OF THIS
AGREEMENT BY EITHER THE COMPANY OR PARENT AS PROVIDED IN SECTION 9.01 PRIOR TO
THE PURCHASE OF THE SHARES OF COMMON STOCK TENDERED IN THE OFFER, THIS AGREEMENT
SHALL FORTHWITH BECOME VOID AND THERE SHALL BE NO LIABILITY OR OBLIGATION ON THE
PART OF PARENT, SUB OR THE COMPANY OR THEIR RESPECTIVE OFFICERS OR DIRECTORS,
EXCEPT WITH RESPECT TO ANY BREACH OF ANY PROVISION OF THIS AGREEMENT PRIOR TO
SUCH TERMINATION AND EXCEPT THAT THE LAST SENTENCE OF SECTION 7.02 AND ALL OF
SECTIONS 7.05 AND 7.06 SHALL CONTINUE IN EFFECT.  IN THE EVENT OF A TERMINATION
OF THIS AGREEMENT AFTER THE PURCHASE OF THE SHARES OF COMMON STOCK TENDERED IN
THE OFFER BUT BEFORE THE EFFECTIVE TIME OF THE MERGER, SUCH PURCHASE SHALL NOT
BE RESCINDED OR OTHERWISE AFFECTED, THIS AGREEMENT SHALL FORTHWITH BECOME VOID
AND THERE SHALL BE NO LIABILITY OR OBLIGATION ON THE PART OF PARENT, SUB OR THE
COMPANY OR THEIR RESPECTIVE OFFICERS OR DIRECTORS, EXCEPT WITH RESPECT TO ANY
BREACH OF ANY PROVISION OF THIS AGREEMENT PRIOR TO SUCH TERMINATION AND EXCEPT
THAT SECTIONS 7.02, 7.05, 7.06 AND 7.10 SHALL CONTINUE IN EFFECT TO THE EXTENT
APPLICABLE.


SECTION 9.03.  AMENDMENT.  THIS AGREEMENT MAY BE AMENDED BY THE PARTIES HERETO,
BY ACTION TAKEN OR AUTHORIZED BY THEIR RESPECTIVE BOARDS OF DIRECTORS, AT ANY
TIME BEFORE OR AFTER APPROVAL OF THE MATTERS PRESENTED IN CONNECTION WITH THE
MERGER BY THE SHAREHOLDERS OF THE COMPANY, BUT, AFTER ANY SUCH APPROVAL, NO
AMENDMENT SHALL BE MADE WHICH BY LAW REQUIRES FURTHER APPROVAL BY SUCH
SHAREHOLDERS WITHOUT SUCH FURTHER APPROVAL IN ACCORDANCE WITH SECTION 8.01(A).
THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED ON
BEHALF OF EACH OF THE PARTIES HERETO.


SECTION 9.04.  EXTENSION; WAIVER.  AT ANY TIME PRIOR TO THE EFFECTIVE TIME, THE
PARTIES HERETO, BY ACTION TAKEN OR AUTHORIZED BY THEIR RESPECTIVE BOARDS OF
DIRECTORS, MAY, TO THE EXTENT LEGALLY ALLOWED, (A) EXTEND THE TIME FOR THE
PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS OF THE OTHER PARTIES HERETO,
(B) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN OR IN ANY DOCUMENT DELIVERED PURSUANT HERETO AND (C) WAIVE COMPLIANCE
WITH ANY OF THE AGREEMENTS OR CONDITIONS CONTAINED HEREIN.


 


21

--------------------------------------------------------------------------------



ARTICLE X

MISCELLANEOUS




SECTION 10.01.  NONSURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  NONE
OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS IN THIS AGREEMENT OR IN ANY
INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE EFFECTIVE
TIME, EXCEPT FOR THE AGREEMENTS CONTAINED IN SECTIONS 3.01, 3.02, 7.05, 7.06,
7.07, 7.08, 7.09, 7.10 AND THIS SECTION 10.01.


SECTION 10.02.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL
BE IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY, TELECOPIED
(WHICH IS CONFIRMED) OR MAILED BY REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT
REQUESTED) TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS
FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):

 

(a)  if to Parent or Sub, to

 

 

 

ProNational Insurance Company

 

2600 Professionals Drive

 

P.O. Box 150

 

Okemos, Michigan 48805-0150

 

Attention: President

 

Telecopy No.: (517) 349-8977

 

 

 

with a copy to:

 

 

 

Burr & Forman LLP

 

420 North 20th Street, Suite 3100

 

Birmingham, Alabama 35203

 

Attention: Jack P. Stephenson, Jr.

 

Telecopy No.: (205) 458-5100

 

 

 

(b) if to the Company, to

 

 

 

Meemic Holdings, Inc.

 

691 N. Squirrel Road

 

Suite 100

 

Auburn Hills, Michigan 48326-2849

 

Attention: President

 

Telecopy No.: (248) 373-5700

 

 

 

with a copy to

 

 

 

Dykema Gossett PLLC

 

400 Renaissance Center

 

Detroit, Michigan 48243-1668

 

Attention: Mark A. Metz, Esq.

 

Telecopy No.: (313) 568-6915

 

22

--------------------------------------------------------------------------------


 


SECTION 10.03.  ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES; RIGHTS OF
OWNERSHIP.  THIS AGREEMENT (INCLUDING THE DOCUMENTS AND THE INSTRUMENTS REFERRED
TO HEREIN) (A) CONSTITUTE THE ENTIRE AGREEMENT AND SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND (B) EXCEPT AS PROVIDED IN SECTIONS 7.07
AND 7.10, ARE NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES
HERETO ANY RIGHTS OR REMEDIES HEREUNDER.


SECTION 10.04.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN WITHOUT REGARD TO
APPLICABLE CONFLICTS OF LAW PRINCIPLES.


SECTION 10.05.  PUBLICITY.  EXCEPT AS OTHERWISE REQUIRED BY LAW OR THE RULES OF
THE NASDAQ STOCK MARKET OR THE NEW YORK STOCK EXCHANGE, FOR SO LONG AS THIS
AGREEMENT IS IN EFFECT, NEITHER THE COMPANY NOR PARENT SHALL ISSUE OR CAUSE THE
PUBLICATION OF ANY PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITHOUT THE CONSENT OF THE OTHER
PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


SECTION 10.06.  ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY OF THE PARTIES
HERETO (WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES, EXCEPT THAT SUB MAY ASSIGN, IN ITS SOLE
DISCRETION, ANY OR ALL OF ITS RIGHTS, INTERESTS AND OBLIGATIONS HEREUNDER TO
PARENT OR TO ANY DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OF PARENT. SUBJECT
TO THE PRECEDING SENTENCE, THIS AGREEMENT WILL BE BINDING UPON, INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


SECTION 10.07.  DEFINITIONS.  THE FOLLOWING DEFINED TERMS USED IN THIS AGREEMENT
ARE DEFINED IN THE SECTIONS SET FORTH BELOW:

Definitions.

 

Section No.

 

Affiliates

 

5.03

 

Agreement

 

Preamble

 

Bureau

 

2.01

 

Certificate of Merger

 

2.01

 

Certificates

 

3.02(b)

 

Closing

 

2.02

 

Closing Date

 

2.02

 

Company

 

Preamble

 

Company Common Stock

 

3.01

 

Company’s Financial Advisor

 

1.02(b)

 

Company Option

 

3.01(d)

 

Company Stock Plan

 

4.02

 

Company SEC Documents

 

4.05

 

Convertible Debt

 

4.02

 

Effective Time

 

2.01

 

 

23

--------------------------------------------------------------------------------


 

Exchange Act

 

1.01(a)

 

Expiration Time

 

1.1(a)

 

Governmental Entity

 

1.02(a)

 

Independent Shareholders

 

4.03

 

Maximum D&O Premium

 

7.07(b)

 

MBCA

 

Preamble

 

Merger

 

2.03

 

Merger Consideration

 

3.01(c)

 

Minimum Condition

 

Annex 1

 

Offer

 

Preamble

 

Offer Documents

 

1.01(a)

 

Offer Price

 

1.01(a)

 

Option Consideration

 

3.01(d)

 

Other Filings

 

7.12

 

Parent

 

Preamble

 

Paying Agent

 

3.02(a)

 

ProAssurance

 

4.03

 

ProAssurance Credit Agreement

 

4.03

 

Proxy Statement

 

5.04

 

Schedule 13E-3

 

7.01

 

SEC

 

1.01(a)

 

Securities Act

 

4.05

 

Sub

 

Preamb1e

 

Subsidiary

 

4.01

 

Surviving Corporation

 

2.03

 

Takeover Proposal

 

6.02(a)

 

Tender Offer Conditions

 

1.01(a)

 

 

24

--------------------------------------------------------------------------------


IN WITNESS WHEREOF Parent, Sub and the Company have caused this Agreement to be
signed by their respective officers thereunto duly authorized as of the date
first written above.

 

 

PRONATIONAL INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

/s/  Victor T. Adamo

 

 

Name:  Victor T. Adamo

 

 

Title: President & CEO

 

 

 

 

 

 

 

MEEMIC MERGER CORP.

 

 

 

 

 

 

 

By:

 

/s/  Victor T. Adamo

 

 

Name: Victor T. Adamo

 

 

Title: Incorporator

 

 

 

 

 

 

 

MEEMIC HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

/s/  Lynn M. Kalinowski

 

 

Name: Lynn M. Kalinowski

 

 

Title:  President

 

 

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------